SUMMARY ORDER

Plaintiff-Appellant Jeffrey D. Servin (“Servin”), proceeding pro se, appeals the District Court’s judgment dismissing his state law tort claims against Defendants. Plaintiffs-Appellants Leonard J. Berwick and First City Communications Inc.’s appeal was previously dismissed by this Court for failure to file an appellate brief and appendix. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We have considered all of Servin’s arguments and find them to be without merit. Accordingly, we AFFIRM for substantially the reasons stated in the District Court’s thorough and comprehensive opinion below.